169 S.W.3d 603 (2005)
Dorothy ESKRIDGE, Movant-Appellant,
v.
STATE of Missouri, Respondent-Respondent.
No. 26781.
Missouri Court of Appeals, Southern District, Division One.
August 30, 2005.
Ellen H. Flottman, Columbia, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Dora A. Fichter, Asst. Atty. Gen., Jefferson City, for Respondent.
NANCY STEFFEN RAHMEYER, Judge.
Dorothy Eskridge ("Movant") pled guilty to charges of stealing and possession of a controlled substance; however, at the sentencing, Movant requested to withdraw her plea on the charge of possession. Her request was denied; she then timely filed a pro se motion for postconviction relief under Rule 24.035[1] and a subsequent amended motion for postconviction relief. The motion court made the following order:
The Court now takes up and considers Movant's Amended Motion to Vacate, Set Aside or Correct Judgment and Sentence, and after being fully advised, said Motion is hereby overruled and denied. Clerk to notify counsel. So Ordered. MLR
The court entered no findings of fact and conclusions of law.
When ruling on a motion for postconviction relief, Rule 24.035(j) requires a motion court to issue findings of fact and conclusions of law on all issues presented, whether or not a hearing is held. Evans v. State, 105 S.W.3d 574, 575 (Mo.App. S.D.2003). "Absent findings of fact and conclusions of law, meaningful appellate review is not possible." Id. The State concedes that the case must be remanded and does not address the merits of Movant's other points. This cause is remanded to the motion court for findings of fact and *604 conclusions of law on all issues presented by Movant in her Amended Motion to Vacate, Set Aside or Correct Judgment and Sentence.
PREWITT, P.J., and PARRISH, J., concur.
NOTES
[1]  All rule references are to Missouri Court Rules (2005), unless otherwise specified.